      Case 1:20-cv-01034-PGG-SLC Document 64 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOHN DE’BEY,

                                Plaintiff,

         against
                                                   CIVIL ACTION NO.: 20 Civ. 1034 (PGG) (SLC)

                                                                    ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff’s requested extension of time until November 27, 2020 to serve the Second

Amended Complaint is GRANTED. (ECF No. 60). Plaintiff shall file proof of service by that date.


Dated:             New York, New York
                   November 13, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
